Citation Nr: 0521034	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disorder.

2.  Entitlement to service connection for bilateral knee 
disorder


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1970.  The veteran also had subsequent service in 
the National Guard.  During the course of this appeal, in a 
January 2003 rating decision the RO granted the veteran's 
claim of service connection for post-traumatic stress 
disorder.  In a November 2003 Decision Review Officer 
Decision, the veteran's service connection claim for 
Barrett's esophagus with gastroesophageal reflux disease was 
granted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming that his current back and knee 
disorders are due to his service in the National Guard.  The 
veteran appears to have had National Guard service from June 
1987 to September 1997.  Incomplete copies of National Guard 
records have been received from the veteran.  Apparently, a 
July 1997 entry indicated that the veteran had low back pain 
and knee pain for 5 years.  A December 1995 examination 
revealed that the veteran had chondromalacia patella in the 
knees.  A December 1995 record showed the veteran had cramp 
in leg from meniscal tear.  The veteran was placed on 
physical profile in October 1993 and February 1995 for 
chondromalacia patella.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, as well as any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  

It is not entirely clear whether that the veteran's service 
in the National Guard was from June 1987 to September 1997, 
and thus his National Guard service needs to be verified.  
Furthermore, the only National Guard records associated with 
the claims folder apparently are incomplete records provided 
by the veteran.  In a May 2004 letter, the Texas Army 
National Guard stated that the veteran's medical records were 
forwarded to the Record Management Center in St. Louis, MO.  
It appears that the Records Center in February 2003 verified 
that the available records were mailed.  Nevertheless, in 
order to thoroughly exhaust all resources, the Board finds it 
appropriate to seek clarification as to the units the veteran 
served in and based on that information obtain the veteran's 
service medical and personnel records from the Texas Army 
National Guard and the National Personnel Records Center 
(NPRC).  The Board notes that the available National Guard 
records have revealed that the units the veteran served in 
included "Co. C 249 MSB 49 AD".  The Board also notes that 
in the veteran's August 2002 notice of disagreement and 
February 2003 Form 9 appeal, the veteran stated that his 
treatment records could be obtained from Camp Mabry, Bryan 
Armory, and Lufkin Armory.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
ask him to clarify in writing the units 
he served with in the National Guard ,as 
well as the time he was with the units.  
Furthermore, the veteran should list in 
detail all injuries and treatment to his 
back and knees that he had in the 
National Guard and should specify which 
injuries and treatments are attributable 
to any active duty for training and which 
ones are due to his inactive duty 
training.  

2.  The RO should request verification of 
the veteran's service in the National 
Guard for all periods of the veteran's 
active duty for training and inactive 
duty training.  The RO should send the 
new information that the veteran is asked 
to provide, along with his service in 
unit "Co. C 249 MSB 49 AD," to both the 
Texas Army National Guard and the NPRC, 
and request that both the National Guard 
and the NPRC provide the veteran's 
service medical and personnel records for 
all periods of the veteran's active duty 
for training and inactive duty training.  

3.  The RO also should directly contact 
the units the veteran identified, 
including unit "Co. C 249 MSB 49 AD", as 
well as Camp Mabry, Bryan Armory and 
Lufkin Armory, and request all of the 
veteran's service medical and personnel 
records.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



